            Case 3:19-cv-01510-YY        Document 8           Filed 11/12/19     Page 1 of 2




Megan E. Glor, OSB No. 930178
Email: megan@meganglor.com
John C. Shaw, OSB No. 065086
Email: john@meganglor.com
Megan E. Glor, Attorneys at Law, PC
707 NE Knott Street, Suite 101
Portland, OR 97212
Telephone: (503) 223-7400
Fax: (503) 751-2071

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION


 SUSANNE FRANK,                                                Case No.: 3:19-cv-01510-YY

                          Plaintiff,                 STIPULATED ORDER OF
                                                     DISMISSAL
                 v.

 STANDARD INSURANCE COMPANY,

                          Defendant.


       Based upon the stipulation of the parties that the above-entitled matter has been resolved,

IT IS HEREBY ORDERED AND ADJUDGED that the above-entitled case is hereby dismissed

with prejudice and without cost or fees, as to all parties.
                                                                /s/ Youlee Yim You
                                                              ____________________________
                                                              United States Magistrate Judge
                                                                 November 12, 2019
                                                              ____________________________
                                                              Date
       //

 Stipulated Order of Dismissal - Page 1 of 2                            Megan E. Glor
                                                                     Attorneys at Law, PC
                                                                 707 NE Knott Street, Suite 101
                                                                      Portland, OR 97212
                                                                        (505) 223-7400
          Case 3:19-cv-01510-YY       Document 8   Filed 11/12/19     Page 2 of 2




       DATED: November 12, 2019

       IT IS SO STIPULATED:

s/ John C. Shaw                                s/ Brian K. Weeks
John C. Shaw, OSB No. 065086                   Brian K. Weeks, OSB No. 061366
john@meganglor.com                             brian.weeks@standard.com
Megan E. Glor                                  The Standard
Attorneys at Law, PC                           Standard Insurance Company
707 NE Knott Street, Suite 101                 900 SW Fifth Avenue
Portland, OR, 97212                            Portland, OR 97204
Telephone: (503) 223-7400                      Telephone: (971) 321-3708
Fax: (503) 751-2071

Of Attorneys for Plaintiff Susanne Frank       Of Attorneys for Defendant Standard
                                               Insurance Company




 Stipulated Order of Dismissal - Page 2 of 2                 Megan E. Glor
                                                          Attorneys at Law, PC
                                                      707 NE Knott Street, Suite 101
                                                           Portland, OR 97212
                                                             (505) 223-7400
